Exhibit 10.34

DIRECTOR DESIGNATION AGREEMENT

DIRECTOR DESIGNATION AGREEMENT, dated as of December 10, 2009 (this
“Agreement”), by and among KAR Auction Services, Inc. (formerly known as KAR
Holdings, Inc.), a Delaware corporation (the “Company”) and KAR Holdings II,
LLC, a Delaware limited liability company (“KAR LLC”).

WHEREAS, the Company has determined that it is in its best interests to effect
an initial public offering (“IPO”) of shares of common stock, par value $0.01
per share, of the Company (the “Common Stock”); and

WHEREAS, in connection with the IPO, the Company and KAR LLC desire to enter
into this Agreement setting forth certain rights and obligations with respect to
the shares of Common Stock owned by KAR LLC.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

Section 1 Definitions. As used in this Agreement, the following terms shall have
the meanings ascribed to them below:

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified.

“Board of Directors” means the Board of Directors of the Company.

“Bylaws” means the Amended and Restated Bylaws of the Company, as may be amended
from time to time.

“Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of the Company, as may be amended from time to time.

“Equity Sponsors” means, collectively, GS Capital Partners VI Parallel, L.P.,
PCAP KAR, LLC, Parthenon Investors II, L.P., Parthenon Investors III, L.P. and
Kelso Investment Associates VII, L.P.

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

Section 2 Board Representation.

(a) For so long as KAR LLC beneficially owns more than 50.0% of the total number
of shares of Common Stock outstanding at any time, the Company and the Board of
Directors shall, acting through the Nominating and Corporate Governance
Committee of the Board

 

1



--------------------------------------------------------------------------------

of Directors, include in the slate of nominees recommended to stockholders of
the Company (the “Stockholders”) for election as directors at any annual or
special meeting of the Stockholders at which directors of the Company are to be
elected, not less than seven individuals designated by KAR LLC (the “KAR LLC
Nominees”).

(b) During such time as KAR LLC beneficially owns 50.0% or less (but at least
30.0%) of the total number of shares of Common Stock outstanding at any time,
the Company and the Board of Directors shall include, acting through the
Nominating and Corporate Governance Committee of the Board of Directors, in the
slate of nominees recommended to Stockholders for election as directors at any
annual or special meeting of the Stockholders at which directors of the Company
are to be elected, not less than six KAR LLC Nominees.

(c) During such time as KAR LLC beneficially owns less than 30.0% (but at least
20.0%) of the total number of shares of Common Stock outstanding at any time,
the Company and the Board of Directors shall, acting through the Nominating and
Corporate Governance Committee of the Board of Directors, include in the slate
of nominees recommended to Stockholders for election as directors at any annual
or special meeting of the Stockholders at which directors of the Company are to
be elected, not less than four KAR LLC Nominees.

(d) During such time as KAR LLC beneficially owns less than 20.0% (but at least
10.0%) of the total number of shares of Common Stock outstanding at any time,
the Company and the Board of Directors shall, acting through the Nominating and
Corporate Governance Committee of the Board of Directors, include in the slate
of nominees recommended to Stockholders for election as directors at any annual
or special meeting of the Stockholders at which directors of the Company are to
be elected, not less than three KAR LLC Nominees.

(e) During such time as KAR LLC beneficially owns less than 10.0% (but at least
5.0%) of the total number of shares of Common Stock outstanding at any time, the
Company and the Board of Directors shall, acting through the Nominating and
Corporate Governance Committee of the Board of Directors, include in the slate
of nominees recommended to Stockholders for election as directors at any annual
or special meeting of the Stockholders at which directors of the Company are to
be elected, not less than one KAR LLC Nominee.

(f) Subject to Section 2(h), in the event that the size of the Board of
Directors is increased or decreased following the date hereof, then the number
of individuals that KAR LLC shall have the right to designate under this
Section 2 shall be proportionally adjusted such that, following such change in
the size of the Board of Directors, the KAR LLC Nominees as a percentage of the
number of directors on the entire Board of Directors is equal to the number of
individuals (rounded up to the nearest whole number) that comprised the KAR LLC
Nominees relative to the thirteen member Board of Directors as of the date
hereof. For example, if KAR LLC held beneficial ownership of shares of Common
Stock outstanding of 25.0% and the number of directors on the full Board of
Directors was decreased to nine, the KAR LLC Nominees would equal three
individuals instead of four individuals determined pursuant to Section 2(c).

(g) Vacancies arising through the death, resignation or removal of a KAR LLC
Nominee nominated by KAR LLC to the Board of Directors pursuant to this
Section 2 may be filled by the Board of Directors only with a KAR LLC Nominee
and the director so chosen shall

 

2



--------------------------------------------------------------------------------

hold office until the next election and until his or her successor is duly
elected and qualified, or until his or her earlier death, resignation or
removal.

(h) At any time that KAR LLC beneficially owns at least 10% of the total number
of shares of Common Stock outstanding, the Company shall not take any action in
accordance with the Certificate of Incorporation to change the size of the Board
without the prior written consent of KAR LLC.

(i) Notwithstanding the provisions of this Section 2, KAR LLC shall not be
entitled to designate a Person as a nominee to the Board of Directors upon a
written determination by the Nominating and Corporate Governance Committee of
the Company (which determination shall set forth in writing reasonable grounds
for such determination) that such Person would not be qualified under any
applicable law, rule or regulation to serve as a director of the Company. Other
than with respect to the issue set forth in the preceding sentence, neither the
Company nor any other Stockholder shall have the right to object to any KAR LLC
Nominee.

(j) The Company shall notify KAR LLC in writing of the date on which proxy
materials are expected to be mailed by the Company in connection with an
election of directors at an annual or special meeting of the Stockholders (and
such notice shall be delivered to KAR LLC at least 120 days prior to such
expected mailing date). The Company shall provide KAR LLC with a reasonable
opportunity to review and provide comments on any portion of the proxy materials
relating to the KAR LLC Nominees or the rights and obligations provided under
this Agreement and to discuss any such comments with the Company. The Company
shall notify KAR LLC of any opposition to a KAR LLC Nominee sufficiently in
advance of the date on which such proxy materials are to be mailed by the
Company in connection with such election of directors so as to enable KAR LLC to
propose a replacement KAR LLC Nominee, if necessary, in accordance with the
terms of this Agreement, and KAR LLC shall have 10 business days to designate
another nominee.

(k) From and after such time as KAR LLC ceases to beneficially own at least
50.0% of the total number of shares of Common Stock outstanding and until this
Agreement is terminated in accordance with Section 3(e), each Equity Sponsor
shall have the right, exercisable by delivering written notice to the Company,
to designate a non-voting observer to attend any meetings of the Board of
Directors. Notice of meetings of the Board of Directors shall be furnished to
each non-voting observer no later than, and using the same form of communication
as, notice of meetings of the Board of Directors are furnished to directors in
accordance with the Bylaws.

(l) So long as this Agreement shall remain in effect, subject to applicable
legal requirements, the Bylaws and the Certificate of Incorporation shall
accommodate the rights and obligations set forth herein.

Section 3. Miscellaneous.

(a) Governing Law. This Agreement and the rights and obligations of the parties
hereunder and the Persons subject hereto shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Delaware, without
giving effect to the choice of law principles thereof.

 

3



--------------------------------------------------------------------------------

(b) Certain Adjustments. The provisions of this Agreement shall apply to the
full extent set forth herein with respect to any and all shares of capital stock
of the Company or any successor or assign of the Company (whether by merger,
consolidation, sale of assets or otherwise) which may be issued in respect of,
in exchange for, or in substitution for the shares of Common Stock, by
combination, recapitalization, reclassification, merger, consolidation or
otherwise and the term “Common Stock” shall include all such other securities.

(c) Enforcement. Each of the parties agrees that in the event of a breach of any
provision of this Agreement, the aggrieved party may elect to institute and
prosecute proceedings in any court of competent jurisdiction to enforce specific
performance or to enjoin the continuing breach of this Agreement. Such remedies
shall, however, be cumulative and not exclusive, and shall be in addition to any
other remedy which any party hereto may have. Each party hereto hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts in New York for the purposes of any suit, action or other proceeding
arising out of or based upon this Agreement or the subject matter hereof. Each
party hereto hereby consents to service of process made in accordance with
Section 3(f).

(d) Successors and Assigns. Except as otherwise provided herein, the provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, legal representatives, successors and
assigns.

(e) Entire Agreement; Termination. This Agreement constitutes the full and
entire understanding and agreement between the parties with regard to the
subject matter hereof and supersedes all prior oral or written (and all
contemporaneous oral) agreements or understandings with respect to the subject
matter hereof. This Agreement shall terminate and be of no further force and
effect at such time as KAR LLC ceases to beneficially own at least 5.0% of the
total number of shares of Common Stock outstanding.

(f) Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered personally, (b) mailed,
certified or registered mail with postage prepaid, (c) sent by next-day or
overnight mail or delivery or (d) sent by fax, as follows (or to such other
address as the party entitled to notice shall hereafter designate in accordance
with the terms hereof)

If to the Company:

KAR Auction Services, Inc.

13085 Hamilton Crossing Blvd.

Carmel, IN 46032

Attention: Rebecca C. Polak

Facsimile No.: (317) 249-4505

Telephone No.: (317) 249-4255

If to KAR LLC:

c/o Kelso & Company

320 Park Avenue, 24th Floor

 

4



--------------------------------------------------------------------------------

New York, New York 10022

Attention: James J. Connors, II

Facsimile No.: (212) 223-2379

Telephone No.: (212) 751-3939

With a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: Lou R. Kling, Esq.

Facsimile No.: (212) 735-2000

Telephone No.: (212) 735-3000

All such notices, requests, demands, waivers and other communications shall be
deemed to have been received by (w) if by personal delivery, on the day
delivered, (x) if by certified or registered mail, on the fifth business day
after the mailing thereof, (y) if by next-day or overnight mail or delivery, on
the day delivered, or (z) if by fax, on the day delivered, provided that such
delivery is confirmed.

(g) Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party to assert its or his or her rights hereunder on any occasion or
series of occasions.

(h) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(i) Headings. The headings to sections in this Agreement are for the convenience
of the parties only and shall not control or affect the meaning or construction
of any provision hereof.

(j) Invalidity of Provision. The invalidity or unenforceability of any provision
of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision, in any
other jurisdiction.

(k) Amendments and Waivers. The provisions of this Agreement may be amended at
any time and from time to time, and particular provisions of this Agreement may
be waived or modified, with and only with an agreement or consent in writing
signed by each of the parties hereto.

(l) Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party hereto or Person subject

 

5



--------------------------------------------------------------------------------

hereto may reasonably request in order to carry out the intent and accomplish
the purposes of this Agreement.

(m) Third Party Beneficiaries. Except for the provisions of Section 2(k), which
shall be enforceable by each of the Equity Sponsors, this Agreement is not
intended to, and does not, confer upon any Person other than the parties hereto
any rights or remedies.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement has been signed by each of the parties hereto,
and shall be effective as of the date first above written.

 

KAR AUCTION SERVICES, INC. By:       /s/ Rebecca Polak Name:   Rebecca Polak
Title:   EVP and General Counsel

 

KAR HOLDINGS II, LLC By:       /s/ Church M. Moore Name:   Church M. Moore
Title:   Vice President

 

7